DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 04/13/2021.
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase “the positioning system comprises a conveyor system and an object moving device” renders claim 7 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 7 is dependent of claim 1 and claim 1 discloses the positioning system comprises an object moving 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Cappi et al. (5528881).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of the apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Regarding claim 1, Cappi et al. disclose an object wrapping system comprising:
a contractible loop (78, 178) configured to be deployed in an expanded positioned (Figure 12) in which an aperture (see figure 11 below) defined by the contractible loop (78, 178) has a first area, 
wherein the contractible loop (78, 178) also configured to be deployed in a contracted position (Figure 13) in which the aperture (see 
a positioning system (1, 3) configured to position an object (P) in alignment with the aperture (see figure 11 below); and
a wrapping material system (30, 42, 61) configured to position a wrapping material (F) between the object (P) and the aperture (see figure 11 below),
wherein the positioning system (1, 3) comprises an object moving device (3) that is configured to move the object (P) into the wrapping material (F) and through the aperture (see figure 11 below) when the contractible loop (78, 178) is deployed in the expanded position (Figure 12),
wherein the contractible loop (78, 178) is configured to deploy into the contracted position (Figure 13) to at least partially close the wrapping material (F) around the object (P), and
wherein the object moving device (3) extends through the aperture (see figure 11 below) when the contractible loop (78, 178) is deployed in the contracted position (Figure 13).
(Figure 4, 7, 12, 13 and Column 4 lines 54-57, Column 6 lines 16-26, Column 11 lines 37-43, 62-65) 
Regarding claim 3, Cappi et al. disclose the contractible loop (78, 178) has a shape different from an annular shape. (Figure 11)
Regarding claim 4, Cappi et al. disclose the wrapping material system (30, 42, 61) includes a dispenser (30) of the wrapping material (F) and a wrapping material 
[AltContent: textbox (Cappi et al.)][AltContent: textbox (Aperture)][AltContent: arrow]
    PNG
    media_image1.png
    569
    715
    media_image1.png
    Greyscale

Regarding claim 5, Cappi et al. disclose the wrapping material system (30, 42, 61) further comprises a cutter (42) configured to cut the wrapping material (F) after the wrapping material positioning member (61) extends the wrapping material (F) across the aperture (see figure 11 above). (Figure 4 and Column 7 lines 9-16)
Regarding claim 7, Cappi et al. disclose the positioning system (1, 3) comprises a conveyor system (1), wherein the conveyor system (1) is configured to position the object (P) between the object moving device (3) and the aperture (see figure 11 above). (Figure 4 and Column 4 lines 54-57, Column 5 lines 39-42)
Regarding claim 8, Cappi et al. disclose a method of wrapping an object, the method comprising:

positioning a wrapping material (F) between the object (P) and the aperture (see figure 11 above);
moving the object (P) into the wrapping material (F) and through the aperture (see figure 11 above) with an object moving device (3) while the contractible loop (78, 178) is deployed in an expanded position (Figure 12) in which the aperture (see figure 11 above) has a first area; and
contracting the contractible loop (78, 178) into a contracted position (Figure 13) in which the aperture (see figure 11 above) has a second area that is smaller than the first area, 
wherein the contracting the contractible loop (78, 178) at least partially closes the wrapping material (F) around the object (P), and
wherein the object moving device (3) extends through the aperture (see figure 11 above) when the contractible loop (78, 178) is in the contracted position (Figure 13).
(Figure 4, 7, 12, 13 and Column 4 lines 54-57, Column 6 lines 16-26, Column 11 lines 37-43, 62-65)
Regarding claim 9, Cappi et al. disclose the step of positioning an object (P) in alignment with an aperture defined by a contractible loop (78, 178) comprises moving the object (P) with a conveyor system (1). (Figure 4 and Column 4 lines 54-57, Column 5 lines 39-42)
Regarding claim 10, Cappi et al. disclose the step of positioning a wrapping material between the object (P) and the aperture comprises:
moving a gripping member (61) to a dispenser (30) of the wrapping material (F);
gripping, with the gripping member (61), a portion of the wrapping material (F) provided by the dispenser (30); and
moving the gripping member (61) away from the dispenser to extend the wrapping material between the object (P) and the aperture (see figure 11 above).
(Figure 11 and Column 10 lines 42-50)
Regarding claim 11, Cappi et al. disclose positioning a wrapping material (F) is performed before positioning an object (P). (Figure 7 and Column 11 lines 37-38)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over reference Cappi et al. (5528881) as applied to claim 1 above, and further in view of reference Leumann (1424363).
Regarding claim 2, Cappi et al. disclose the claimed invention as stated above but do not disclose the contractible loop has an at least substantially annular shape.
Leumann discloses an object (2) wrapping system comprising a plurality of retractable members (16, 17) positioned in an at least substantially annular orientation to define an aperture (see figure 8 below). (Figure 8-10)
[AltContent: arrow][AltContent: textbox (Aperture)][AltContent: textbox (Leumann)]
    PNG
    media_image2.png
    208
    182
    media_image2.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the contractible loop of Cappi et al. to be configured in an at least substantially annular shape as taught by Cappi et al., since such a modification would allow more annular folding of the wrapping material around the object, thereby making the overall system more diverse.
Regarding claim 12, Cappi et al. disclose the step of contracting the contractible loop (78, 178) into a contracted position (Figure 13) comprises extending a plurality of retractable members from a retracted position to an extended position (Figure 12). (Figure 12-13 and Column 11 lines 37-43)
However, Cappi et al. does not disclose the retractable members are positioned in an at least substantially annular orientation.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the retractable members of Cappi et al. to be configured in an at least substantially annular orientation as taught by Leumann, since such a modification would allow more annular folding of the wrapping material around the object, thereby making the overall system more diverse.
Regarding claim 13, Cappi et al. disclose an object wrapping system comprising:
a plurality of retractable members (78, 178) positioned to define an aperture (see figure 11 above),
wherein the aperture (see figure 11 above) having a first area while the plurality of retractable members (78, 178) is deployed in a retracted position (Figure 12) and a second area while the plurality of retractable members (78, 178) is deployed in an extended position (Figure 13),
wherein the first area is larger than the second area, and
wherein the first area is sufficiently large to enable to an object (P) that is to be wrapped to pass through the aperture (see figure 11 above) when the plurality of retractable members (78, 178) is deployed in the retracted position (Figure 12);

an object moving device (3) configured to move the object (P) into the wrapping material (F) and through the aperture (see figure 11 above) while the plurality of retractable members (78, 178) is deployed in the retracted position (Figure 12); and
one or more retraction control members (79) configured to extend the plurality of retractable members (78, 178) to the extended position (Figure 13) while or after the object (P) is pushed through the aperture (see figure 11 above) to close the wrapping material (F) around the object (P),
wherein the object moving device (3) extends through the aperture (see figure 11 above) when the plurality of rectractable members (78, 178) to the extended position (Figure 13).
(Figure 4, 7, 12, 13 and Column 4 lines 54-57, Column 6 lines 16-26, Column 9 lines 19-22, Column 11 lines 37-43, 62-65)
However, Cappi et al. does not disclose the retractable members are positioned in an at least substantially annular orientation.
Leumann discloses an object (2) wrapping system comprising a plurality of retractable members (16, 17) positioned in an at least substantially annular orientation to define an aperture (see figure 8 above). (Figure 8-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the retractable members of Cappi et al. to be configured in an at least substantially annular orientation 
Regarding claim 14, Cappi et al. modified by Leumann disclose the second area is sufficiently small to prevent the object (Cappi et al. – P) from passing through the aperture (Cappi et al. – see figure 11 above) while the plurality of rectractable members (78, 178) is deployed in the extended position (Cappi et al. – Figure 13). (Cappi et al. – Figure 13)
Regarding claim 15, Cappi et al. modified by Leumann disclose the one or more retraction control members (Cappi et al. – 79) are configured to retract the plurality of retractable members (Cappi et al. – 78, 178) to the retracted position (Cappi et al. – Figure 12). (Cappi et al. – Column 9 lines 19-26)
Regarding claim 16, Cappi et al. modified by Leumann disclose the at least substantially annular orientation of the plurality of retractable members (Cappi et al. – 78, 178) is at least substantially horizontal. (Cappi et al. – 8) (Leumann – Figure 1, 3)
Regarding claim 17, Cappi et al. modified by Leumann disclose the object moving device (Cappi et al. – 3) is configured to push the object vertically into the wrapping material (Cappi et al. – F) and through the aperture (Cappi et al. – see figure 11 above). (Cappi et al. – Figure 12, 13)
Regarding claim 18, Cappi et al. modified by Leumann disclose the object moving device (Cappi et al. – 3) is sufficiently small to pass back through the aperture (Cappi et al. – see figure 11 above) after the one or more retraction control members (Cappi et al. – 79) extend the plurality of rectractable members (Cappi et al. – 78, 178) 
Regarding claim 19, Cappi et al. modified by Leumann disclose the claimed invention as stated above, but do not disclose a rigid annular member positioned proximate to the plurality of retractable members.
Leumann discloses an object (2) wrapping system comprising: a plurality of retractable members (16, 17); and a rigid annular member (20), wherein the plurality of retractable members (16, 17) are positioned in an at least substantially annular orientation to define an aperture (see figure 8 above), and wherein the rigid annular member (20) is positioned proximate to the plurality of retractable members (16, 17) to provide mechanical support to the plurality of retractable members (16, 17) as the object (2) is moved through the aperture (see figure 8 above). (Figure 5-10)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Cappi et al. by incorporating the rigid annular member as taught by Leumann, since such a modification would further ensure the object is centered between the plurality of retractable members, thereby making the overall system more reliable.
Regarding claim 20, Cappi et al. modified by Leumann disclose an electrical controller (Cappi et al. – 7) configured to control operation of at least one of the one or more retraction control member (Cappi et al. – 79), the wrapping material positioning member (Cappi et al. – 30, 42, 61), or the object moving device (Cappi et al. – 3). (Cappi et al. – Column 5 lines 15-17)

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Amendments filed on 04/13/2021 have been entered.  Claims 1-20 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Claims, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Leumann (1424363), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Fukunaga et al. (5473861), in view of the amendments to the Claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Cappi et al. (5528881).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 9, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731